Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “A memory device comprising: a memory bank, comprising: a first set of memory rows in a first section of the memory bank; a first set of redundant rows in the first section of the memory bank; a second set of memory rows in a second section of the memory bank; a second set of redundant rows in the second section of the memory bank; a repeater blocker circuit coupled to the second set of memory rows and the second set of redundant rows, wherein the repeater blocker circuit when in operation selectively blocks transmission of a signal from the first section of the memory bank to the second section of the memory bank; and blocker control circuitry coupled to the repeater blocker circuit, wherein the blocker control circuitry when in operation transmits a control signal to control selective blocking of the signal by the repeater blocker circuit” as recited in claim 1.

The prior arts of record do not disclose “a memory device, comprising: a memory divided into a first section and a second section; a row decoder area disposed adjacent to the memory and coupled to the memory, wherein the row decoder area when in operation transmits a plurality of signals to memory rows of the memory via row match and latch circuits disposed in the row decoder area; a repeater blocker circuit disposed in the row decoder area that when in operation selectively blocks transmission of at least one signal of the plurality of signals from a first portion of the row decoder area adjacent to the first section to a second portion of the row decoder area adjacent to the second section; and blocker control circuitry that when in operation transmits a control signal to control selective blocking of the signal by the repeater blocker circuit” as recited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111